[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY {¶ 1} On June 18, 2003, this court released State v. Brooks, 9th Dist. No. 21360, 2003-Ohio-3143. The printed version of that opinion contains a clerical error. Specifically, at ¶ 9, the case states: "In addressing this same issue, the fifth appellate district stated * * *." The text on page four is hereby amended to read: "In addressing this same issue, the twelfth appellate district stated * * *."